SPAETH, President Judge,
dissenting:
I am not persuaded that a demurrer is different in any relevant way from the preliminary objection in Broido v. Kinneman, 375 Pa. 568, 101 A.2d 647 (1954). Nor am I convinced that application of the rule in Broido to a demurrer would require the Courts of Common Pleas to use “convoluted procedure[s]” or “unwieldy mechanism[s]”. See majority op. at —, —. I am therefore unwilling to join the majority in what appears to me to be a departure from precedent established by our Supreme Court; rather, I believe that in reliance on Broido, we should reverse the order of the trial court.
The majority’s opinion states that there would be certain “insuperable difficulties” if we were to follow Broido where the preliminary objection to the counterclaim is a demurrer. Majority op. at —. The difficulty perceived by the majority is that if the preliminary objection is well taken, and the counterclaim does in fact fail to state a cause of action, how would the court charge the jury? Id. I suggest, however, that this overlooks the fact that in Broido the same “difficulty]” was present but the Supreme Court did not view it as “insuperable”. There the plaintiff’s preliminary objection to the counterclaim claimed that a *568provision of the contract between the parties precluded the defendant’s counterclaim. If in fact the plaintiff’s argument had been correct, the same “insuperable” difficulty would have been present. It would have been impossible to allow the jury to decide a claim that was, as a matter of law, insufficient.
The majority, mistakenly, I believe, interprets Broido as requiring that a counterclaim must always be decided by the jury. See majority op. at —. However, Broido does not require that all counterclaims be decided by a jury but only that one final judgment be entered on all claims arising out of the same contract or transaction. The Supreme Court’s concern in Broido was that sustaining preliminary objections to a counterclaim at the beginning of an action “would be likely to bring about a piecemeal disposition of reciprocal claims with an extension of the litigation through added arguments and appeals, attendant postponement of the ultimate and final result and consequent increased expense to the parties.” Broido v. Kinneman, supra, 375 Pa. at 572, 101 A.2d at 649. This concern is wholly applicable to this case. The trial court’s docket entries disclose that the complaint in this case was filed in October 1981, and that plaintiff’s preliminary objections to defendant’s counterclaim were sustained on November 8, 1982. An appeal from that order was filed on December 3, 1982; it is now late 1984. By departing from Broido, and allowing trial courts to sustain a demurrer to a counterclaim at the outset of a case, the majority encourages piecemeal disposition of reciprocal claims. The result here is that a case that should have been decided in 1982 will not be decided until, at the earliest, 1985, with further appeals, delay, and expense to follow.
The solution to the “insuperable difficulty]” seen by the majority is, I suggest, quite simple. Since, contrary to the majority’s belief, Broido does not require íhat all counterclaims be decided by a jury, but only that one final judgment on all claims be entered, the trial court should defer decision on the preliminary objection until both the plaintiff *569and the defendant have presented their evidence. Th¡en, if the preliminary objection is well taken, the court, upon motion, should dismiss the objected-to claim, and the remaining claim should proceed in its normal course to the jury. A final judgment could then be entered and an appeal, including a challenge to the granting of the motion for dismissal, could be taken.
The order of the trial court should be reversed.